Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 5, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "a relevant time period” in claim s 5, 13 and 20 are a relative term which renders the claim indefinite.  The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedley et al. (US 2010/0286937) in view of Ilic et al. (US 2012/0083930).
Regarding claims 1, 9 and 17, Hedley discloses building management system comprising: 
a plurality of meters configured to provide data samples of a plurality of points relating to a building, the building comprising a plurality of spaces, the plurality of points associated with at least one of the plurality of spaces ([0098], [0124], [0098], The system 100 will support data retrieval from meters and sub-meters through the mediator 1102, which may serve as a unifying platform for intelligent and connected buildings. The mediator 1102 also can connect to building automation and other building sub-systems, including lighting and security, via its Multi-Protocol Exchange (MPX) platform and framework);
 a space hierarchy database configured to store sibling relationships for the plurality of points, the sibling relationships identifying two or more of the plurality of points as sibling points ([0099],  [0357], Fig. 11B, access control applies to both properties of data items and controlling hierarchical views (e.g., specific facility) of data the user can view); and 

receive a first data sample of a first point ([0106], The EEMS receive the data via Web service and processes and loads it into the database in real-time. Thus, the system EEMS supports real-time access to facility metering data via the mediator 1102 HTML and XML (AJAX) Web page dashboards and Graphical User Interfaces (GUI) and up to one-minute to the EEMS data exported Network Operations);
 access a sibling relationship of the sibling relationships for the first point to identify one or more sibling points of the first point ([0106], The EEMS receive the data via Web service and processes and loads it into the database in real-time. Thus, the system EEMS supports real-time access to facility metering data via the mediator 1102 HTML and XML (AJAX) Web page dashboards and Graphical User Interfaces (GUI) and up to one-minute to the EEMS data exported Network Operations);
 aggregate the first data sample with one or more other data samples of the one or more sibling points to generate a batch; and 
calculate an aggregate metric using the first data sample and the one or more other data samples in the batch ([0144], [0156], the calculation engine will go back to the earliest point where all factors are available and can perform the calculation historically, as well as the ongoing calculation every 15 minutes going forward. This will facilitate the company experimenting with different scenarios and determine the impact of a change based on actual historical operational data); and 
a controller configured to adjust an operation of building equipment based on the aggregate metric, the building equipment operable to affect the plurality of points ([0120] [0140], For connections to existing building automation systems, data rates above the controller may be 100 mb TCP/IP, while data rates below the controller will increase all possible throughputs from the legacy systems. Data rates below the controller will depend on the actual installed legacy systems. The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model).
“calculate an aggregate” metric using the first data sample and the one or more other data samples in the batch.
Ilic discloses aggregate the first data sample with one or more other data samples of the sibling points to generate a batch (9[0049], Fig. 3, Load aggregators, measure aggregated electrical information, such as from the main electrical feed to the building or at the circuit level. Individual appliance use may be obtained from aggregates sensor information via a non-intrusive load monitoring system. The intelligent sensing system may process all of the sensor data to thereby ascertain patterns in electricity use to construct a model of electricity consumption behavior for the building which can be input to the local module). 
Hedley and Ilic are analogous art. Both are relate to building management systems.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute managing the use and generation of electricity at multiple levels of Ilic to the control building data of Hedley in order to provide an alternative to or an enhancement of the traditional electric power system by increase the awareness of energy consumption awareness and efficiency.
Regarding claims 2, 10 and 18, Hedley discloses,
the first point is provided by a first meter of the plurality of meters and the one or more sibling points are provided by one or more sibling meters of the plurality of meters; the first meter is associated with a first space and the one or more sibling meters are associated with one or more sibling spaces; and -2- 4837-1244-6164.1Atty. Dkt. No.: 18-0040-US2 (116048-1003) the first space and the one or more sibling spaces are located within a common parent space ([0083], Meter interval data analysis is a third phase of the system 100 solution. To obtain data about energy consumption, an energy data mediator 1102 is installed and connected to on-site utility meters. The mediator 1102 is used to collect utility data from each of the meters and sub-meters in a building, including the building automation system. This data is then cleansed and collected to get a consumption 
Regarding claims 3, and 11, Ilic discloses, 
the batch metrics engine is configured to generate the batch and calculate the aggregate metric in response to receiving the first data sample ([0013], The ALM module at the aggregator level may take as input the local purchasing strategies, viewed as demand functions, along with pricing information from the wholesale electricity market, from bilateral supply contracts or from distributed generation at the consumer level, to arrive at an optimal electric grid operation and energy purchase strategy. The optimal electric grid operation and energy purchase strategy).
Regarding claims 4, 12 and 19, Hedley discloses,
a timeseries storage database configured to store the data samples of the plurality of points, each of the data samples comprising a time stamp and a value of at least one of the one or more points. ([0100], the system 100 tracks data points such as temperatures, flow rates and weather conditions as interval data points. The system 100 will store this information with a timestamp, point value and data-quality rating for each collected point/interval. The system 100 can then normalize time values into any interval the user desires to align points for output/reporting).  
Regarding claims 6 and 14, Ilic discloses, 
a current metrics database configured to store the aggregate metric (Fig. 5, [0052], aggregator module).
Regarding claims 7 and 15, Hedley discloses, 
 	a building analytics and presentation circuit configured to: access the aggregate metric in the current metrics database (Fig. 6-10, [0076], the NOC 1106 may use a Service-Oriented Architecture (SOA) to aggregate data across all facilities access the analyzed data with the real-time data); and 

Regarding claims 8 and 16, Ilic discloses, 
a building analytics and presentation circuit configured to: access the aggregate metric and a plurality of additional metrics in the current metrics database; and calculate an advanced metric based on the aggregate metric and the plurality of additional metric ([0075], [0084]-[0084], [0097-[0098], The Aggregator Module may accept the various demand functions from the primary level as input. These demand functions may be a product of the Local Modules or from an assumed inelastic demand (or other sources or assumptions) These demand functions may be aggregated together to formulate a complete picture of the local market for electricity).

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 17-19 of U.S. Patent No. 10,809,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the parent US Patent 10, 809,682 have been cited very similar limitations for a very common invention.
 After analyzing the language of the claims, it is clear that claims 1-20 of the instant application is merely a subset of claims 1-13, 15 and 17-19 of the US Patent 10, 809,682. Initially it should be noted that both having the same inventive entity and the assignee. The entire disclosures of the instant application and the parent US Patent are identical; and the instant application are claiming common subject matter and merely identical as shows in the below table:


Parent US Patent 10,809,682
Instant Application  17/062,009
1, 7, and 13, A building management system comprising:
a plurality of meters configured to provide data samples of a plurality of points relating to a building, the building comprising a plurality of spaces, each of the plurality of points associated with at least one of the plurality of spaces; 
a space hierarchy database configured to store a sibling relationship for each of the plurality of points, the sibling relationship for each of the plurality of points identifying two or more of the plurality of points as sibling points; and
a batch metrics engine configured to: 
receive a first data sample of a first point of the plurality of points; 
access the sibling relationship for the first point to identify one or more sibling points of the first point; 



calculate an aggregate metric using the first data sample and the one or more other data samples in the batch; 
a controller configured to adjust an operation of building equipment based on the aggregate metric, the building equipment operable to affect the plurality of points; and 
a timeseries storage database configured to store the data samples of the plurality of points, each of the data samples comprising a time stamp and a value of at least one of the plurality of points; 




wherein the batch metrics engine is configured to aggregate the first data sample and the one or more other data samples of the sibling points to generate the batch by: 
determining a time period for calculating the aggregate metric; selecting the one or more 

a plurality of meters configured to provide data samples of a plurality of points relating to a building, the building comprising a plurality of spaces, the plurality of points associated with at least one of the plurality of spaces; 
a space hierarchy database configured to store sibling relationships for the plurality of points, the sibling relationships identifying two or more of the plurality of points as sibling points; and 
a batch metrics engine configured to: 

receive a first data sample of a first point; 

access a sibling relationship of the sibling relationships for the first point to identify one or more sibling points of the first point; 
aggregate the first data sample with one or more other data samples of the one or more sibling points to generate a batch; and 

 a controller configured to adjust an operation of building equipment based on the aggregate metric, the building equipment operable to affect the plurality of points.
Claims 4, 12 and 19, The building management system of claim 1, further comprising a timeseries storage database configured to store the data samples of the plurality of points, each of the data samples comprising a time stamp and a value of at least one of the one or more points.

Claims 5, 13 and 20, The building management system of claim 4, wherein the bath batch metrics engine is configured to aggregate the first data sample and the one or more other data samples of the sibling points to generate the batch by: determining a relevant time period for calculating the aggregate metric; selecting one or more of the one or more other data samples of the sibling points that have timestamps within the relevant time period in the timeseries storage 

the first meter is associated with a first space and the one or more sibling meters are associated with one or more sibling spaces; and
the first space and the one or more sibling spaces are located within a common parent space.
Claims 2 and 10, The building management system of claim 1, wherein: the first point is provided by a first meter of the plurality of meters and the one or more sibling points are provided by one or more sibling meters of the plurality of meters; the first meter is associated with a first space and the one or more sibling meters are associated with one or more sibling spaces; and the first space and the one or more sibling spaces are located within a common parent space.
Claims 3, 9 and 17, The building management system of claim 1, wherein the batch metrics engine is configured to generate the batch and calculate the aggregate metric in response to receiving the first data sample.
Claims 3 and 11, The building management system of claim 1, wherein the batch metrics engine is configured to generate the batch and calculate the aggregate metric in response to receiving the first data sample.
Claims 4 and 10, The building management system of claim 1, further comprising a current 


 access the aggregate metric in the current metrics database; and generate a graphical user interface that presents the aggregate metric to a user.
Claims 7, 15 and 18, The building management system of claim 6, further comprising a building analytics and presentation circuit configured to: 
access the aggregate metric in the current metrics database; and generate a graphical user interface that presents the aggregate metric to a user.
Claims 6, 12 and 19, The building management system of claim 4, further comprising a building analytics and presentation circuit configured to: 
access the aggregate metric and a plurality of additional metrics in the current metrics database; and calculate an advanced metric based on the aggregate metric and the plurality of additional metrics.
Claims 8 and 16, The building management system of claim 6, further comprising a building analytics and presentation circuit configured to: 
access the aggregate metric and a plurality of additional metrics in the current metrics database; and calculate an advanced metric based on the aggregate metric and the plurality of additional metrics.


Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Acera et al. (US 20170084143-A1) related to a security system control panel or home automation control panel including an end-user replaceable cellular telephony module that is removable from the control panel without disassembling the control panel. 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KIDEST BAHTA/Primary Examiner, Art Unit 2119